Citation Nr: 0010901	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for left knee 
disability secondary to service-connected right knee 
disability.

3.  Entitlement to an increased rating for degenerative disc 
disease at L1-2, currently rated as 10 percent disabling.

4. Entitlement to a compensable rating for residuals of right 
knee injury, status post medial meniscal repair.

5.  Entitlement to a compensable rating for residuals of 
right shoulder injury with posterior subluxation on 
manipulation.

6.  Entitlement to a compensable rating for pes planus.

7.  Entitlement to a compensable rating for hallux valgus.

8.  Entitlement to an increased rating for reflux 
esophagitis, with deformity of the duodenum, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from August 1990 to 
December 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

Initially, we observe that the appellant requested a personal 
hearing before a hearing officer at the local VA office in 
September 1998.  There is no indication that this hearing was 
scheduled or withdrawn.  Therefore, without deciding whether 
well grounded claims have been submitted with respect to the 
claims for service connection, the Board finds that remand is 
necessary to ensure full compliance with due process 
requirements and to prevent prejudice to the appellant.  
Bernard v. Brown, 4 Vet.App. 384 (1993); see also 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 20.700 (1999) (right to a hearing).

The Board finds that the claims for increase are well 
grounded in this case since the appellant asserts that a 
higher rating is justified due to the severity of the 
service-connected condition.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  As 
such, and in view of the need for remand on due process 
grounds, the Board believes that VARO should conduct 
additional evidentiary development on the claims for 
increase.  Specifically, a VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon a veteran's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45 (1996), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and address the rating criteria 
in relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).  The January 1998 VA examinations 
contain no such opinion, as noted by the appellant's 
representative.  Therefore, a VA orthopedic examination of 
the appellant's back, right knee, and right shoulder should 
be conducted with consideration of the DeLuca requirements.  
Additionally, the Board believes that a VA stomach 
examination should be conducted to more accurately identify 
those gastrointestinal manifestations associated with the 
appellant's service-connected esophageal reflux with 
deformity of the duodenum.  See Littke v. Derwinski, 1 
Vet.App. 90 (1990).

The Board observes here that the Court has recently noted 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet App 119 
(1999).  Therefore, if appropriate, the Fenderson holding 
should be considered by VARO in the subsequent adjudication 
of the claims on appeal.

To ensure full compliance with due process requirements, and 
to ensure that the VA has satisfied its duty to assist the 
claimant in the development of the claims for increase, the 
case is REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the back, right knee, 
right shoulder, feet, and stomach since 
service discharge.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, any VA treatment records 
dated since August 1998.

2.  The appellant should be scheduled for 
a VA orthopedic examination to evaluate 
the service-connected degenerative disc 
disease at L1-2, right knee disability, 
and right shoulder disability.  The 
claims folder must be reviewed prior to 
the examination along with a copy of this 
remand.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  Specifically, for the back, each 
knee, and each shoulder, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The appellant should be scheduled for 
a VA stomach examination to evaluate 
service-connected esophageal reflux with 
deformity of the duodenum.  The claims 
folder must be reviewed prior to the 
examination along with a copy of this 
remand.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  Specifically, the examiner 
should fully describe all 
gastrointestinal manifestations 
associated with the appellant's service-
connected esophageal reflux with 
deformity of the duodenum, and 
distinguish between those subjectively 
and objectively shown.  A complete 
rationale for any opinion expressed must 
be provided.

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
VARO is reminded to consider the holding 
in Fenderson, supra., if appropriate.

5.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

